Citation Nr: 1700911	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asbestosis, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970. 

This appeal before the Board of Veterans' Appeals (Board) arises from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.  The Veteran filed a notice of disagreement (NOD) in May 2011 and was provided with a statement of the case (SOC) in March 2013.  The Veteran perfected his appeal with an April 2013 VA Form 9.  

Upon review, the information of record discloses that in December 2010, the Veteran submitted his written intent to file a claim for service connection for asbestosis, on the form prescribed by VA, which was developed and initially adjudicated by the RO, and which was identified by the Veteran as the issue with which he disagreed.  See December 2010 VA Form 21-526, Veteran's Application for Compensation and/or Pension; May 2011 Rating Decision; May 2011 NOD.  Notably, the record contains VA outpatient records (dated between 2004 and 2008), which indicate that the Veteran received treatment for other variously diagnosed respiratory disorders, namely chronic obstructive pulmonary disorder and asthmatic bronchitis.  However, the record does not indicate that such disorders, as variously diagnosed, are of service origin.  As such, the Board is unable to ascertain if the Veteran wishes to pursue a claim of service connection for a respiratory disorder other than asbestosis.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the foregoing, and the fact that the issue of service connection for a respiratory disorder, other than asbestosis, to include chronic obstructive pulmonary disease and asthmatic bronchitis, has not been developed or adjudicated by the RO, this matter is referred to the RO for clarification as well as any action deemed appropriate in accordance with the laws and regulations governing the filing of claims.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2013 to June 2013.  While the Board acknowledges that such records were added to the record after the issuance of the March 2013 SOC, such are not relevant to the issue on appeal and therefore no prejudice will befall the Veteran by the Board proceeding to adjudicate the above issue on appeal.


FINDINGS OF FACT

A diagnosis of asbestosis is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  These notice requirements were accomplished in a letter sent in December 2010.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383 (1993).  The Veteran's service treatment records and post-service treatment records have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held an examination is required when: (1) there is evidence of a current disability or persistent or recurrent symptoms of a disability, (2) there is evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4) (2016).  Concerning the issue of asbestosis, and as will be explained below, the record before the Board does not indicate the existence of this disorder.  For this reason, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim of service connection for asbestosis.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Further, neither the Veteran nor his representative has made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishments of the duty to assist has prejudiced the Veteran in the adjudication of this appeal.


II.  Service Connection Claim 

Governing Rules and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In Brammer v. Derwinski, the Court held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and core pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

Analysis

The Veteran contends that he suffers from asbestosis due to his military service, to include exposure to asbestos.  In his VA Form 9, the Veteran alleged the origins of his claimed disability.  The Veteran claimed that he was exposed to asbestos on the ships in which he served.

Upon review of the Veteran's Personnel file and his associated Certificate of Release or Discharge from Active Duty (DD214), the Board notes that the Veteran's military occupational specialty (MOS) was that of Boatswain's Mate, which is noted according to VA PIES Unit Personnel to have a minimal level of probability of exposure to asbestos.

The service treatment records (STRs) show no complaints, treatment, or diagnosis of asbestosis.  When the Veteran was examined in September 1970 for purposes of separation from service, the clinical evaluation of the lungs was normal, as was the chest x-ray.

Significantly, the medical records dated following service disclose no evidence pertaining to asbestosis.  In particular, a VA chest x-ray taken in May 2005, concluded with an impression of no acute pulmonary changes seen, without any evidence of pulmonary infiltrate, pleural effusion or congestive heart failure being shown on x-ray study.  Indeed, the post service treatment records repeatedly reflect that the Veteran's lungs were clear bilaterally, with no wheezing, no rales and no rhonchi, which also indicated no finding of asbestosis.  Lastly, in a December 2010 letter (Duty to Assist), the Veteran was requested to identify any medical evidence from hospitals, clinics, and/or private physicians in support of his claim for asbestosis.  The Veteran did not respond.

Accordingly, although the Veteran has presented his lay assertions alleging that the he now has asbestosis, as a residual of his in-service exposure to asbestos, there is simply no competent evidence of record which supports his assertions.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the matter of whether the Veteran has the disability claimed and whether such disability is due to service falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has asbestosis due to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a current diagnosis of asbestosis which is due to service.  Consequently, in the absence of a presently existing diagnosis of asbestosis (and, if so, of a nexus between that disorder and service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Hence, service connection for asbestosis is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of that disorder.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of evidence is against a finding of service connection for asbestosis, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49 (1990). The appeal is denied.


ORDER

Entitlement to service connection for asbestosis, to include as due to asbestos exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


